Title: From Benjamin Franklin to Deborah Franklin, 1 September 1773
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Sept. 1. 1773
I received yours of July 5. and rejoice with you on the safe Delivery of our dear Daughter, and on our having another Grandson.
I like Ben’s Kindness and Generosity to his Brother, with his Silver Spoon; and am glad he has got so well over the Measles. ’Tis a precious little Fellow! How much I long to see him!
I am griev’d at the Death of good Dr. Evans. When I observe that almost every Letter I receive from you acquaints me with the Death of some Friend, I begin to fear, that when I return, I shall find myself a Stranger in my own Country; and leaving so many Friends here, it will seem leaving Home to go there.
Our Relation that made the Lace (of which I sent you a second Parcel) is special Poor, and always like to be so, therefore I paid her the usual Price, tho’ she would have made it a Present. It was so plain I thought you might have worne it. I am pleas’d that it suits Sally. My Love to her and hers.
Your God-Daughter, Amelia Evans that was (now Barry) has been return’d some time from Africa, but it is only lately that I knew of her Return, for being remov’d she at first miss’d finding me. She is married to a Captain of a Ship in the Turky Trade, and has been once to Turky with her Husband, and has a Son born at Smirna, a fine stout Boy, a year old, as big as her Daughter of two Years that was born in Ireland. She is a great Traveller, having now been in all the 4 Quarters of the World. Last Tuesday Mrs. Stevenson and I went to dine with her and her Husband at a little Box they live in about 2 Miles out of town. He seems a clever Man, and they appear to live comfortably, the House prettily furnish’d, and every thing neat and tidy. She suckled her Giant Boy, and you know what a little Creature she is. Her Girl, the moment I enter’d the Room, smil’d and ran to me; kept to me all the time I staid, would not go to any Body else not even to Father or Mother, nor suffer another little Girl, about 5, that was there playing with her, to come near me. This was thought the more extraordinary, as the Child is remarkably shy, and never went willingly to a Stranger before. It is withal so very like its Grandmother, that I am half inclin’d to think there has been a Transmigration, and that she remember’d an old Friend. They din’d with me yesterday here in Craven street. Amelia sends her Duty to you and Love to Sally, with some curious Seeds she brought with her from Turky, and which I wish you would take care to propagate.
There is a new Translation of my Book at Paris, and printed there, being the 3d Edition in French. A Fifth Edition is now printing here. To the French Edition they have prefix’d a Print of your old Husband, which tho’ a Copy of that per Chamberlain has got so French a Countenance, that you would take him for one of that lively Nation. I think you do not mind such things, or I would send you one. I am ever, my dear Debby, Your affectionate Husband
B Franklin
 
Addressed: To / Mrs Franklin / Philadelphia / viâ N York /per Packet / B Free Franklin
